                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


SEABRELLA, LLC,

      Plaintiff,

v.                                                     Case No: 6:18-cv-1148-Orl-37GJK

FLAMAGGIO, LLC; and BERENIKA
MACIEJEWICZ,

      Defendants.


                                ORDER OF DISMISSAL

      Before the Court is Plaintiff’s Notice of Voluntary Dismissal (Doc. 18) filed October

12, 2018. No answer has been filed. Accordingly, it is

      ORDERED that this case is hereby DISMISSED without prejudice. The Clerk is

directed to terminate all pending motions and close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 15, 2018.




Copies:      Counsel of Record
